 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 THE ESTATE OF THOMAS E.                     Case No. 2:19-cv-01926 CJC (SKx)
   SCHERTZ; LISA RICHARDSON
12 SCHERTZ (successor in interest), an         JUDGMENT IN FAVOR OF
   Individual,                                 DEFENDANT GBS INSURANCE
13                                             AND FINANCIAL SERVICES, INC.
                 Plaintiffs,                   fka FLYNN ASSOCIATES
14
          vs.
15                                             Trial Date:            None
   JACKSON NATIONAL LIFE
16 INSURANCE COMPANY, a Michigan
   Corporation; GBS INSURANCE &
17 FINANCIAL SERVICES INC.;
   FLYNN ASSOCIATES; and DOES 1
18 to 50, inclusive,
19               Defendants.
20
21        On July 19, 2019, the Court granted Defendant GBS Insurance and Financial
22 Services, Inc. fka Flynn Associates’ Motion to Dismiss the Second Amended
23 Complaint of Plaintiffs with prejudice. Based on the foregoing, judgment is hereby
24 entered as follows:
25        1.     Plaintiffs The Estate Of Thomas E. Schertz and Lisa Richardson
26 Schertz shall take nothing by way of their claims against Defendant, GBS Insurance
27 and Financial Services, Inc., erroneously sued as GBS Insurance & Financial
28 Services and Flynn Associates.
     JUDGMENT IN FAVOR OF DEFENDANT GBS INSURANCE AND FINANCIAL SERVICES, INC. fka FLYNN
                                       ASSOCIATES
                                                                                                                        1         2.     Judgment is entered in favor of Defendant GBS Insurance and
                                                                                                                        2 Financial Services, Inc., erroneously sued as GBS Insurance & Financial Services
                                                                                                                        3 and Flynn Associates and against Plaintiffs the Estate Of Thomas E. Schertz and
                                                                                                                        4 Lisa Richardson Schertz.
                                                                                                                        5
                                                                                                                        6 IT IS SO ORDERED.
                                                                                                                        7
                                                                                                                        8
                                                                                                                             DATED: July 26, 2019
                                                                                                                        9
                                                                                                                        10
                                                                                                                        11
ANDERSON, MCPHARLIN & CONNERS LLP




                                                                                                                                                                  Cormac J. Carney
                                                                                   LOS ANGELES, CALIFORNIA 90017-3623




                                                                                                                        12
                                              707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                                                                                                  United States District Court Judge
                                                                                                                        13
                                                                                                                        14
                                    LAWYERS




                                                                                                                        15
                                                                                                                        16
                                                                                                                        17
                                                                                                                        18
                                                                                                                        19
                                                                                                                        20
                                                                                                                        21
                                                                                                                        22
                                                                                                                        23
                                                                                                                        24
                                                                                                                        25
                                                                                                                        26
                                                                                                                        27
                                                                                                                        28
                  2040502.1 06007-026
                                                                                                                                                                     2
                                                                                                                             JUDGMENT IN FAVOR OF DEFENDANT GBS INSURANCE AND FINANCIAL SERVICES, INC. fka FLYNN
                                                                                                                                                               ASSOCIATES
